361 S.W.3d 441 (2011)
Marshall A. TILLMAN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73028.
Missouri Court of Appeals, Western District.
November 29, 2011.
Susan L. Hogan, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before Division Two: MARK D. PFEIFFER, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Marshall Tillman appeals from the motion court's denial of his Rule 29.15 motion. Tillman claims that the motion court clearly erred because he received ineffective assistance of counsel. Tillman contends that trial counsel failed to specifically and contemporaneously object to the testimony of the current medical examiner who testified regarding the conclusions that a former medical examiner reached about the cause of death of the victim. We affirm. Rule 84.16(b).